   18-12216-mew           Doc 24    Filed 05/05/20 Entered 05/05/20 10:25:35                 Main Document
                                                 Pg 1 of 2
                                         STEVENS & LEE
                                         LAWYERS & CONSULTANTS
                                           485 Madison Avenue, 20th Floor
                                                New York, NY 10022
                                          (212) 319-8500 Fax (212) 319-8505
                                                www.stevenslee.com
                                                                              Direct Dial:        (212) 537-0403
                                                                              Email:         nfk@stevenslee.com
                                                                              Direct Fax:         (610) 371-1223

                                                  May 5, 2020

    BY ECF

        Honorable Michael E. Wiles                         Vito Genna
        United States Bankruptcy Judge                     Clerk of Court
        U.S. Bankruptcy Court - SDNY                       U.S. Bankruptcy Court - SDNY
        One Bowling Green                                  One Bowling Green
        New York, NY 10004-1408                            New York, NY 10004-1408

              Re: PDV Insurance Company Ltd., Case No. 18-12216 (MEW)

    Dear Judge Wiles:

            My firm represents Rachelle Frisby and John Johnston of Deloitte Ltd. in their capacities
    as the joint provisional liquidators and authorized foreign representatives (“JPLs”) for PDV
    Insurance Company Ltd. (“Debtor”), in liquidation currently pending before the Supreme Court
    of Bermuda (“Bermuda Court”). I write in response to the May 4, 2020 letter from Mr. Genna
    requesting a status report on the above-referenced proceeding [Docket No. 23].

           On June 14, 2019, the JPLs filed their Application for Order Authorizing Issuance of
    Subpoena Directing Production of Documents by CITGO Petroleum Company Pursuant to 11
    U.S.C. § 1521(a)(4) and Federal Rule of Bankruptcy Procedure 2004 (“CITGO 2004 Motion”)
    [Docket No. 13]. By order dated and entered June 27, 2019, your Honor granted the CITGO
    2004 Motion (“CITGO 2004 Order”) [Docket No. 21].

            On June 27, 2019, my firm served CITGO’s counsel the Subpoena Directing the
    Production of Documents. On July 26, 2019, CITGO served its responses and objections to the
    Subpoena; the JPLs and CITGO subsequently met and conferred to resolve CITGO’s objections,
    whereby the JPLs reduced their document requests to three distinct categories. The main thrust
    of CITGO’s reticence to respond to the Subpoena was the concern that in responding to the
    Subpoena, CITGO would risk being in violation of U.S. sanctions against Venezuela,
    specifically LICENSE No. VENEZUELA – EO13850-2019-359381-31 issued by the Office of
    Foreign Assets Control (the “OFAC License”). In October 2019, the JPLs assuaged CITGO’s
    concerns regarding the OFAC License, and on October 31, 2019 and November 14, 2019,

    1
        On August 12, 2019, OFAC renewed the OFAC License (License No. VENEZUELA – EO13850-2019-359381-4).

   Allentown  Bala Cynwyd  Cleveland  Fort Lauderdale  Harrisburg  Lancaster  New York  Philadelphia
             Princeton  Reading  Rochester  Scranton  Valley Forge  Wilkes-Barre  Wilmington
                                        A PROFESSIONAL CORPORATION

05/05/2020 SL1 1638291v1 112150.00001
18-12216-mew         Doc 24      Filed 05/05/20 Entered 05/05/20 10:25:35        Main Document
                                              Pg 2 of 2

                                        STEVENS & LEE
                                        LAWYERS & CONSULTANTS


Hon. Michael E. Wiles
May 5, 2020
Page 2


CITGO produced documents responding to the JPL’s scaled down Subpoena document requests,
and on November 27, 2019 CITGO purportedly completed its document production and
provided the JPLs and counsel a privilege log.

        Mr. Genna’s letter states the JPLs’ status letter will allow the Court to expedite the
closing of this case. We think the closing of the case is not warranted given its current status.
CITGO’s production comprises over 100,000 pages of documents, which the JPLs have
undertaken to review. However, taking into account the following factors (i) CITGO completed
its production at the end of November 2019, (ii) the intervening holiday season, and (iii) the
current pandemic, the JPLs’ review has not been completed. Until the review is completed, the
JPLs have no way of knowing if CITGO has in fact produced all responsive documents and
whether CITGO’s purported privilege assertions are valid.

        In addition, once the JPLs review of the CITGO production is completed, the JPLs may
need to subpoena additional parties referenced in the CITGO production. Closing the case
would preclude all of this from happening, which is patently unfair to the JPLs. The JPLs have
always conducted this case in an expeditious manner, and should not be punished for actions and
circumstances outside of their control, such as the timing of CITGO’s document production and
the current pandemic.


                                                     Respectfully submitted,

                                                     STEVENS & LEE, P.C.
                                                     By: /s/ Nicholas F. Kajon


NFK




05/05/2020 SL1 1638291v1 112150.00001
